

112 S4234 IS: Ensuring Public Safety’s Access to Airwaves Act of 2020
U.S. Senate
2020-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4234IN THE SENATE OF THE UNITED STATESJuly 21, 2020Mr. Cruz (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Secretary of Commerce to identify a certain amount of Federal spectrum to be reallocated for mobile and fixed wireless broadband use, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Public Safety’s Access to Airwaves Act of 2020.2.Repeal of requirement to reallocate public safety spectrum(a)In generalSection 6103 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1413) is repealed.(b)Conforming amendmentThe table of contents for the Middle Class Tax Relief and Job Creation Act of 2012 (Public Law 112–96; 126 Stat. 156) is amended by striking the item relating to section 6103.3.Availability of Federal spectrum(a)DefinitionsIn this section—(1)the term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information;(2)the term broadband internet access service has the meaning given the term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation;(3)the term Commission means the Federal Communications Commission; (4)the term Federal spectrum means a band of frequency that is allocated on a primary basis for Federal Government use;(5)the term Secretary means the Secretary of Commerce; and(6)the term system of competitive bidding means a system of competitive bidding under section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)).(b)Identification(1)In generalNot later than December 31, 2020, and subject to paragraphs (2) and (3), the Secretary, acting through the Assistant Secretary, shall identify not less than 42 megahertz of Federal spectrum below the frequency of 10500 megahertz that shall be reallocated for the provision of private commercial mobile and fixed wireless broadband internet access service.(2)ConsiderationsIn making the identification required under paragraph (1), the Secretary, acting through the Assistant Secretary, shall consider, with respect to the reallocation described in that paragraph—(A)the need to preserve critical existing and planned capabilities of the Federal Government;(B)the impact of that reallocation on the existing capabilities of State, local, and tribal governments;(C)the international implications of that reallocation;(D)the need for appropriate enforcement mechanisms and authorities; and(E)the importance of the deployment of wireless broadband internet access service in rural areas of the United States.(3)Non-eligible spectrumThe following spectrum shall be ineligible for the identification required under paragraph (1):(A)The bands of frequencies between 470 and 512 megahertz (commonly known as the T-Band spectrum).(B)The frequencies with respect to which the Commission has granted a license to the First Responder Network Authority under section 6201 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1421).(c)AuctionNot later than December 31, 2021, the Commission shall—(1)reallocate the spectrum identified under subsection (b); and(2)begin a system of competitive bidding to grant new initial licenses for the use of the spectrum described in paragraph (1).